Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered November 16, 2001, convicting him of robbery in the first degree (eight counts) and robbery in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly accepted the invocation by a defense witness of the Fifth Amendment privilege against self-incrimination, since testifying would have subjected him to a real possibility of criminal prosecution (see People v Arroyo, 46 NY2d 928 [1979]; People v Faulk, 255 AD2d 333 [1998]; see also Hoffman v United States, 341 US 479, 486-487 [1951]).
*737The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., S. Miller, Cozier and Rivera, JJ., concur.